IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-51,210-08


                          IN RE CRAIG ALLEN CONVERSE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1336682-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                           OPINION


         Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 208th District Court of Harris County and that his application has not been forwarded to this

Court.

         On April 30, 2014, we held this application in abeyance and ordered Respondent, the District

Clerk of Harris County, to file a response. According to the response, the State received Relator’s

habeas application on September 10, 2013, and the trial court entered an order designating issues on

October 30, 2013. This order was untimely. TEX . CODE CRIM . PROC. art. 11.07, § 3(b)(c); Martin
                                                                                                  2

v. Hamlin, 25 S.W.3d 718 (Tex. Crim. App. 2000).

       We conditionally grant mandamus relief and direct Respondent to immediately forward

Relator’s habeas application to this Court. The writ of mandamus will issue only if Respondent fails

to comply with this opinion.

Delivered: July 23, 2014

Do not publish